Citation Nr: 1400530	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-04 219	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for prostate carcinoma, status post radical prostatectomy, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

5.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran served on active duty from September 1972 until he was discharged under honorable conditions in December 1973. 

This was previously before the Board of Veterans' Appeals (Board) on appeal from July 2005, September 2006, and March 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  An April 2012 Board remand noted that the appeal was expanded from the original claim for PTSD to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Following that remand, a November 2012 rating decision granted service connection for Hepatitis (an issue which had been on appeal) and, so, the issues now remaining are limited to those listed on the Title Page.  

A March 2013 rating decision denied service connection for cataracts.  No appeal has been initiated as to this rating decision.  That decision stated that the "condition of Glaucoma" was under appeal status and would be the subject of a future rating decision and separate notification.  

The Board again remanded the case in May 2013, noting that adjudication of service connection for an acquired psychiatric disorder was deferred because, citing Harris v Derwinski, 1 Vet. App. 80 (1991), it was inextricably intertwined with the claim for service connection for prostate carcinoma.  

By VA Form 21-4138, Statement in Support of Claim, dated in October 2013, the Veteran reported that he was unable to work due to his disabilities.  From this it is not clear whether he is seeking entitlement to pension benefits or entitlement to a total disability rating based on individual unemployability due to his only service-connected disorder of hepatitis.  Thus, this matter is referred to the RO for clarification and any appropriate development and action.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the specified units elsewhere that have been determined to have been exposed to herbicides, to include Agent Orange, within relevant time frames; he is not presumed to have been exposed to herbicides, to include Agent Orange, during such service; moreover, actual exposure to such herbicides, within the meaning of the governing authority, has not persuasively been established.  

2.  There is no competent evidence or opinion that the Veteran's Type II diabetes mellitus-first manifested and diagnosed many years after service-is medically related to service, to include as due to exposure to herbicides. 

3.  Hypertension is not shown in service, and there is no competent evidence or opinion that hypertension-first manifested and diagnosed many years after service-is medically related to service or is proximately due to or aggravated by a service-connected disorder. 

4.  There is no competent evidence or opinion that the Veteran's prostate carcinoma, including. status post radical prostatectomy, first diagnosed many years after service-is medically related to service, to include as due to exposure to herbicides.  

5.  The Veteran had no corroborated in-service stressors and there is no competent evidence or opinion that the Veteran now has PTSD; and there is no competent evidence or opinion that an acquired psychiatric disorder, to include depressive disorder, NOS, which was first manifested and diagnosed many year after service is medically related to service.  

6.  There is no competent evidence or opinion that a low back disorder, which was first manifested and diagnosed many years after service, is medically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e), 3.313 (2012). 

2.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e), 3.310, 3.313 (2012). 

3.  The criteria for service connection for prostate carcinoma, status post radical prostatectomy, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e), 3.313 (2012). 

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) and (e) (2012). 

5.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), imposes on VA a obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to the claim for service connection for psychiatric disability, in correspondence dated in March 2005, the RO satisfied its VCAA because the Veteran was notified of the information and evidence necessary to substantiate that service connection claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The same is true as to the claims for service connection for diabetes, hypertension, and a low back disorder bu virtue of correspondence dated in April 2006, as well as the claim for service connection for prostate cancer by virtue of correspondence dated in December 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Veteran was provided notice of how disability ratings and effective dates were determined in the January 2007 statement of the case (SOC), and this was prior to the supplemental SOCs (SSOCs) that followed the Board's remands in 2012 and 2013.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As to the duty to assist, the Veteran's service treatment records (STRs), VA electronic treatment records, and relevant reports from private medical sources are on file.  The Veteran declined to testify in support of his claims. 

In September 2006 the RO made a formal finding that the information provided by the Veteran was insufficient for purposes of forwarding the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for a meaningful search for stressor verification.  After a review of the Veteran's electronic claim folder, the Board finds that the Veteran has never provided any specifics as to his putative stressors and his allegations are no more than that he had some unspecified stress during his military training.  

The case was in remanded in 2012, inter alia, to obtain additional records pertaining to the Veteran Chapter 13 discharge (due to unfitness or unsuitability) and for VA nexus examination and opinions as to each of the claimed disorders.  The Veteran's service personnel file is not of record and the examinations requested were performed following that remand as to each of the service-connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Board again remanded the case in May 2013 for addendums to the VA examinations in April 2012, other than the psychiatric examination.  Those addendums were rendered in June 2013.  

The VA examination reports and addendums are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and medical opinions.  38 C.F.R. § 3.326 (2012); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008) (collectively holding that examination reports are adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions).  

Moreover, the adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The VA examinations and addendums yielded informed medical opinions which directly responded to the questions posed in the Board's 2012 remand.  Accordingly, there has been full compliance with the Board's remands in 2012 and 2013.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

If a chronic disease, such as arthritis, a psychosis, cancer, hypertension or diabetes mellitus, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Previously, caselaw allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, Id., it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection by use of continuity of symptomatology.  Walker, Id.  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012).

An alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Also, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Veteran claims that service connection is warranted for some of the claims pursuant to a special presumption for residuals of exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The listed diseases include Type II diabetes mellitus and prostate cancer.  

Lay Evidence

38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau , 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Analysis

The Veteran's DD 214 shows that he had over 7 months of foreign service, all of which was in Europe.  His military decorations give no indication that he served in Vietnam.  In his VA Form 21-526, Application for Compensation received in March 2005 he specifically reported that he had not served in Vietnam and also specifically report that he had not been exposed to Agent Orange or other herbicides.  

There is no evidence that the Veteran served in the Republic of Vietnam.  The Veteran served in Germany but does not allege that he served in Vietnam or was otherwise in combat, and this is confirmed by his service personnel records.  The Veteran's vague reference to having seen a plane spray, at some unidentified time and place, an unidentified substance is far to vague to conduct any search for verification of what is no more than a remote possibility that herbicides were sprayed by American military forces during the Veteran's service in Germany.  

In sum, there is no indication in his military record that he was ever attached to the infantry, field artillery, signal, or engineer units that have determined by the Department of Defense (DOD) to have been at or operated in any area at a time that any herbicide, including Agent Orange, was being used.  

Thus, the Veteran is not presumed to have been exposed to Agent Orange based on his service in Germany.  The Board also finds that record also includes no persuasive evidence of actual Agent Orange exposure so as to invoke the as to invoke the presumptive procedures within the meaning of applicable regulations so as to invoke the presumptive procedures of 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, in-service exposure to herbicides is not conceded.  Thus, there is no basis for granting service connection for diabetes and for prostate cancer as being presumptively due to in-service herbicide exposure.  

Diabetes Mellitus, Type 2, Including as Due to Herbicide Exposure

The STRs are negative for diabetes, as are records for several decades after service.  On VA examination in June 2005 it was noted that the Veteran had been diagnosed with hepatitis C by VA in 2002, and as risk factors he reported intravenous drug use and tattoos in the 1970s. 

On VA examination in April 2012 the diagnosis was diabetes mellitus, type II, and it was opined that the diabetes had not at least as likely as not permanently aggravated hypertension.  The Veteran reported that he was never in Vietnam but while in Germany he had seen an airplane spraying a substance over a nearby area but he was not sure what the substance was but had not discarded the possibility that it was Agent Orange.  The examiner opined that the diabetes was not related to military service nor did it occur within one year of discharge from service.  The rationale was that there was no evidence of a diagnosis or treatment for diabetes during service or within the first postservice year.  Diabetes was first diagnosed 30 years after service discharge.  Moreover, there was no presumption of herbicide exposure since he did not serve in Vietnam.  

A VA medical opinion was obtained in June 2013, pursuant to the May 2013 Board remand, at which time the Veteran's records were reviewed.  It was stated that the Veteran's diagnosed diabetes mellitus II was not caused by or etiologically related to military service, and did not occurred within one year of discharge from service.  Rather, the diagnosis of diabetes mellitus II was made more than 30 years after his military discharge.  The Veteran was discharged in December 1973 and his diabetes mellitus II was diagnosed in September 2005 by his primary care physician.  Noted in the diagnosis were complains or symptoms of polyuria and polydipsia plus an elevated blood glucose level of 128 from September 2005 and a previous one in December 2004.  Several glucose tests in between those two laboratories studies were not indicative of diabetes mellitus.  STRs show no complains or symptoms or diagnosis or treatments for diabetes mellitus II.  There were no medical records available during the first year following the Veteran's military discharge.  There were no lay statements available in the eFolder with complains or symptoms or diagnosis of diabetes mellitus during the period of active duty or the first year afterwards. 

As stated above, the current record does not support a finding of actual or presumed Agent Orange exposure, the Veteran is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also presents no basis for a grant of service connection on any other basis.  The competent medical evidence shows a current diagnosis of Type II diabetes mellitus; however, there is no medical evidence to even suggest a nexus between such disability and service.  That is, the Veteran's STRs are negative for any findings or diagnosis of Type II diabetes mellitus; hence, the disability was not shown in service.  Moreover, Type II diabetes mellitus was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence is clear that the Veteran's diabetes did not manifest and was not diagnosed until decades after his service discharge.  As to this, the passage of many years-here, a matter of decades-between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the diabetes diagnosed many years post-service to his military service or any incident thereof, to include alleged Agent Orange exposure therein.  Insofar as the Veteran asserts that his Type II diabetes mellitus is related to his service, again, as a layperson does not have appropriate medical training and expertise, and he is not competent to offer an opinion on the medical matter of whether his Type II diabetes mellitus is related to his period of service.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for Type II diabetes mellitus must be denied.  

Hypertension, to Include as Secondary to Diabetes Mellitus, Type 2

The STRs are negative for hypertension.  His blood pressure at service entrance was 116/66.  The examination at service discharge in December 1973 found that his blood pressure was 1243/62.  In adjunct medical history questionnaire the Veteran reported not having or having had high or low blood pressure.  

VA electronic treatment records in 2003 show that the Veteran was given medication of hypertension.  On VA examination in April 2012 there was a diagnosis of hypertension.  He reported taking medication for it.  It was opined that hypertension was not related to military service nor did it occur within one year of discharge from service and, also, it was not caused or aggravated by the Veteran's diabetes.  His two blood pressure readings during service were normal.  His hypertension was not caused by diabetes because the hypertension predated the diabetes.  Also, no aggravation of hypertension by diabetes was found because there was no evidence of diabetic nephropathy, which was known to worsen hypertension.  

A VA medical opinion was obtained in June 2013, pursuant to the May 2013 Board remand, at which time the Veteran's records were reviewed.  It was opined that the Veteran's hypertension was not caused by or etiologically related to military service, and it did not occur within one year of discharge from service.  Also, it was not caused by or proximately due to or aggravated by his diabetes mellitus, type.  It was stated that, as mentioned in the 2012 examination report, the diagnosis of hypertension was made in March 2003, approximately 30 years after his military discharge in December 1973.  This was made after noticing consecutive elevation of blood pressure.  STRs showed normal blood pressure readings, and no diagnosis of hypertension.  Report of medical history December 1973 relative to high or low blood pressure marked as "No."  There were no medical records available from the first year following the Veteran's military discharge.  There were no lay statements available in the eFolder indicating complains or symptoms or diagnosis of hypertension during the period of active duty or the first year afterwards. 

Based on the foregoing, the Board concludes that the claimed hypertension, which indisputably manifested years after discharge from active service, is unrelated to military service or to a service-connected disability.  Here, the only service-connected disability is the Veteran's hepatitis.  It is neither shown nor contended that the Veteran's hypertension is related in any way to, much less caused or aggravated by, to his now service-connected hepatitis.  As to the contention that hypertension is caused or aggravated by diabetes, service connection is not in effect for diabetes and (in this decision) service connection for diabetes has been rejected.  Thus, since service connection is not in effect, or warranted, for diabetes, even if the Veteran's diabetes did cause or aggravate his hypertension this would provide not basis for a grant of service connection.  In sum, causation or aggravation of one nonservice-connected disorder by another is not a basis for granting service connection for compensation purposes.  

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension must be denied.  


Prostate Carcinoma, Status Post Radical Prostatectomy, Include as due to Herbicide Exposure

The STRs are negative for prostate disability, including prostate cancer.  Medical records show that the Veteran underwent a prostatectomy due to prostate cancer in 2006.  

In VA Form 21-4138, Statement in Support of Claim in December 2006 the Veteran requested service connection for his prostate disability as "due to A.O. [Agent Orange]."  

On VA examination in April 2012 there was a diagnosis of prostate cancer.  He had had a prostatectomy in 2006.  He now had erectile dysfunction.  It was opined that his prostate cancer was not related to military service and did not occur in the first postservice year.  Rather, prostate cancer was first shown and diagnosed more than 30 years after service discharge.  Moreover, there was no presumption of herbicide exposure since he did not serve in Vietnam.  

A VA medical opinion was obtained in June 2013, pursuant to the May 2013 Board remand, at which time the Veteran's records were reviewed.  It was opined that the Veteran's prostate cancer was not caused by etiologically related to military service, and did not occur within one year of discharge from service.  It was stated that the Veteran's prostate cancer was diagnosed more than 30 years after his military discharge.  He was discharged from military service in December 1973 and his prostate cancer was diagnosed in March 2006.  Review of the eFolder showed no earlier complaints of urinary incontinence, weak stream, hesitancy, nocturia, and a feeling of incomplete bladder emptying.  The STRs did not show a diagnosis of prostate cancer or complains of related symptoms, such as urinary incontinence, hesitancy, dribbling, nocturia, or erectile dysfunction.  The service discharge medical history in December 1973 showed that the Veteran marked "No" in the section of frequent or painful urination and bed wetting.   There were no medical records available from the first year following military discharge.  There were no lay statements available in the eFolder indicating any complaints or symptoms or diagnosis of prostate cancer or urinary problems during the period of active duty or the first year afterwards. 

As stated above, the current record does not support a finding of actual or presumed Agent Orange exposure, the Veteran is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also presents no basis for a grant of service connection on any other basis.  The competent medical evidence shows a current diagnosis of postoperative residuals of a prostatectomy for prostate cancer; however, there is no medical evidence to even suggest a nexus between such disability and service.  That is, the Veteran's STRs are negative for any findings or diagnosis of prostate cancer; hence, the disability was not shown in service.  Moreover, prostate cancer was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence is clear that the Veteran's prostate cancer did not manifest and was not diagnosed until decades after his service discharge.  As to this, the passage of many years-here, a matter of decades-between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the prostate cancer many years post-service to his military service or any incident thereof, to include alleged Agent Orange exposure therein.  Insofar as the Veteran asserts that his prostate cancer is related to his service, again, as a layperson he does not have the medical training and expertise, and is not competent to offer an opinion on the medical matter of whether his prostate cancer is related to his period of service.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Thus, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer must be denied.  

An Acquired Psychiatric Disorder, Including PTSD and a Depressive Disorder, NOS

The Veteran does not allege that he served in Vietnam or was otherwise in combat, and this is confirmed by his service personnel records.  The STRs show that the Veteran was treated in May 1973 for laceration of the left arm.  In August 1973 it was noted that he was using "hash[ish]."  

A psychiatric evaluation at service discharge in December 1973 was negative and in an adjunct medical history questionnaire the Veteran reported not having or having had frequent trouble sleeping, depression or excessive worrying, or nervous trouble of any sort.  

VA electronic treatment records show that in July 2002 it was noted that the Veteran had a history of intravenous drug use 10 years ago.  Such records also show that in August 2004, when being treated for Hepatitis, it was noted that he had mood changes and adhenia, having recently been diagnosed with an adjustment disorder.  He was given medication for depression.  

On VA psychiatric examination in June 2005 the Veteran reported having engaged in intravenous drug use during service, having used morphine.  Due to his in-service drug use he had received an Article 15 and at that time he had cut his wrists and was seen by a psychologist.  After a current mental status examination the diagnosis was a depressive disorder, NOS. 

A January 2006 report of a private psychiatric evaluation noted that the Veteran complained of depression and nightmares of scenes of his military training.  During service he had used marijuana, heroin, and morphine which caused him to engage in strange conduct, such as cutting his arms and which led to an honorable military discharge.  On mental status examination it was noted that in the past he had heard voices calling him.  The diagnoses were an anxiety disorder with depressive features and PTSD.  It was felt that he had had many years of anxiety symptoms, including nightmares, sleep disturbance, and lack of interest related to his military experiences.  He denied maladaptive conduct prior to service.  

In a May 2006 statement in support of his claim the Veteran reported that while serving in Germany he became "sick" and was hospitalized.  He had gone crazy and had broken things in the commanders office.  He had received several Article 15s.  

By RO letter of August 15, 2006, the Veteran was requested to provide specific information as to his putative stressors including the dates, places and the units with which he was stationed at the time.  He did not respond.  

On VA psychiatric examination in April 2012 the Veteran was examined and his records were reviewed.  He reported having served in Germany and not having been in combat.  He had received VA mental health treatment since 2006.  During service he had been incarcerated for possession of hashish.  He also had an Article 15 in 1973.  His in-service drug use eventually escalated to use of intravenous drugs.  He did not have a stressor adequate to meet the criteria for PTSD.  He had no stressor related to fear of military or terrorist activity and otherwise had no exposure to a traumatic event.  While he did have anxiety, depressed mood, and sleep disturbance, he otherwise did not meet any of the criteria for a diagnosis of PTSD.  On the other hand, in another segment of the examination report, it was inadvertently reported that he did meet the criteria for PTSD.  He had sought treatment the same year he had prostate surgery, after a stormy life of drug abuse, hepatitis, and legal problems.  He had reported having insomnia, nightmares, and depressed mood.  These symptoms were commonly found in those who had had prostate surgery.  It was opined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  He did have a diagnosis of depression, NOS.  It was felt that his psychiatric condition started due to his prostate cancer and prostate surgery, and it was not caused, related or associated with his military service or events during military service.  Rather, he sought psychiatric treatment 33 years after service, in the same year that he had a prostatectomy.  It was noted that the Veteran's statements did not correlate with the medical facts and actual psychiatric literature.  

The evidence is indisputable that the Veteran has engaged in extensive substance abuse.  However, the Veteran has offered only vague histories concerning his abuse of drugs.  Likewise, the wide variety of usage of many types of drugs, e.g., marijuana, heroin, and morphine, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility as to any implicit contention that he used any drugs for self-medication for an acquired psychiatric disorder during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder due to nonservice-connected disability, by virtue of abuse or dependence on alcohol or any drug, this is not a basis for a grant of service-connection because it is based on a non-service-connected disability.  See 38 C.F.R. § 3.310(a).  The Veteran's only service-connected disability is hepatitis, and in this case there is no competent evidence that his abuse of numerous types of drugs has been caused by or is the result of his service-connected hepatitis.  

The Veteran did cut himself during military service, at a time when he was facing disciplinary action for drug use.  A private physician has attempted to link this action, i.e., cutting himself, to a psychiatric disorder.  On the other hand, at service discharge a psychiatric evaluation was normal and in an adjunct medical history questionnaire he reported not having or having had a variety of psychiatric symptom; whereas, the postservice evidence shows that beginning decades after service he has complained of at least some of these symptoms.  In this connection, statements made to a medical examiner at separation from service are not necessarily offered for purposes of seeking diagnosis and treatment (although statements made to the examiner may be conveyed for this purpose), nevertheless the Board may placed greater probative value on a veteran's statements at the time of separation examination not because they were offered for purposes of acquiring medical assistance, but because they were contemporaneous to the time when a veteran later claims to have begun experiencing symptoms of psychiatric disability.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

On the other hand, the VA opinions in this case, in essence and after reviewing the entire record, are that the Veteran did not have a psychiatric disorder during, and not until many years after, his military service. 

While the report of the April 2012 VA examination did contain one notation that the Veteran met the criteria for a diagnosis of PTSD, it is clear that this was no more than a clerical or typographical error inasmuch as the remainder of the report of that examination clearly reflects that the Veteran was found not to have a stressor sufficient to have caused PTSD and also because it was twice noted that he did not meet the criteria for a diagnosis of PTSD.  

Here, as to the second circumstances in Jandreau, Id., the Veteran has not reported that he had an in-service, i.e., contemporaneous, diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1973.  While a private physician reported that the Veteran at some unspecified time had heard voices, there was no diagnosis of a psychosis at that time or at any other time.  

As to the third circumstances in Jandreau, Id., the Veteran did describe in-service symptoms which was supported by a later diagnosis by a medical professional, i.e., that an acquired psychiatric disorder was related to military service.  However, the opinion of the private physician was conclusory in nature.  Also, there is no supporting, i.e., corroborating evidence, that the Veteran had many years of psychiatric symptoms following service, as related by the private physician.  Moreover, the private physician rendered no formal diagnosis.  To the extent that the private physician attempted to suggest that the Veteran had PTSD, manifested by nightmares of military training, no such stressor details were described by the private physician.  In fact, a careful review of the entire evidence of record shows that the Veteran has never described any putative stressors.  For all these reasons, the Board gives greater probative weight to the opinion of the 2012 VA examiner.  

As to the first circumstance in Jandreau, Id., the Veteran is not competent to diagnosis a psychiatric disorder, based on his putative inservice symptoms, because he lacks the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had engaged in extensive abuse of drugs during and after military service.  

Moreover, the Board finds that the opinion of the 2012 VA examiner outweighs the opinion of the private physician and the Veteran's more recent statements which suggest that he continuously had psychiatric symptoms following his military service.  Also, there is no competent evidence that any current acquired psychiatric disorder has been caused or aggravated by his service-connected hepatitis.  

Accordingly, service connection for an acquired psychiatric disorder, including PTSD and a depressive disorder, NOS, is not warranted.  

A Low Back Disorder

The STRs are negative for signs, symptoms, history, complaints or treatment for low back disability.  An examination at service discharge in December 1973 was negative and in an adjunct medical history questionnaire the Veteran reported not having or having had recurrent low back pain.  

VA electronic treatment records show that in 2003 and 2004 the Veteran had low back pain. 

On VA examination in April 2012, pursuant to the 2012 Board remand, the Veteran's electronic claim file was reviewed.  The diagnosis was lumbago.  It was noted that he did not have intervertebral disc syndrome.  X-rays confirmed the presence of arthritis of the thoracolumbar spine but did not have residuals of a vertebral fracture.  It was felt that the Veteran's lumbar strain and pain was less likely as not related to military service.  The rationale was that there was no evidence of treatment for low back disability during military service or until years after military service.  

A VA medical opinion was obtained in June 2013, pursuant to the May 2013 Board remand, at which time the Veteran's records were reviewed.  It was opined that the Veteran's low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  It was stated that, as previously observed, the VA medical electronic file and STRs did not show any evidence of any back condition.  The Veteran's statements were also reviewed and did not show any [contemporaneous] complaints of any back conditions.  Also, his back disorder did not occur within one year of his military service.  

The competent medical evidence shows a current diagnosis of a low back disorder, including arthritis; however, there is no medical evidence to even suggest a nexus between such disability and service.  That is, the Veteran's STRs are negative for any findings or diagnosis of an injury or disability of the low back and it is not contended that he either sought or received in-service treatment for low back disability.  Hence, a low back disability was not shown in service.  Moreover, arthritis was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this regard, a thorough review of the evidence demonstrates that the Veteran has never reported having had continuous symptoms referable to his low back since his military service.  Accordingly, the holding in Walker, Id., as to the use of continuity of symptomatology to establish service connection for certain chronic diseases, such arthritis, is not applicable.  

The evidence is clear that the Veteran's low back disability, including arthritis, did not manifest and was not diagnosed until decades after his service discharge.  As to this, the passage of many years-here, a matter of decades-between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the current low back disability, including arthritis, which first manifested many years post-service, to his military service or any incident thereof.  Insofar as the Veteran asserts that his low back disability, including any arthritis, is related to his service, this lay contention is outweighed by the negative medical opinion in this case.  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disorder, including arthritis, must be denied.  


ORDER

Service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides; hypertension, to include as secondary to diabetes mellitus, type 2; prostate carcinoma, status post radical prostatectomy, to include as due to exposure to herbicides; an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS; and a low back disorder is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


